         Case 1:18-cv-01995-APM Document 40 Filed 07/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MARION COSTER                       )
                                    )
            Plaintiff,              )
                                    )               Civil Action No. 18-CV-1995-APM
      v.                            )
                                    )
STEVEN F. SCHWAT, et al.,           )
                                    )
            Defendants.             )
___________________________________ )

          CONSENT MOTION FOR EXTENSION OF TIME TO FILE REPLY

       Plaintiff Marion Coster respectfully moves for the Court to extend by seven (7) days the

deadline for Plaintiff to file a Reply in support of the pending Motion for Leave to File Second

Amended Complaint, ECF No. 37. Defendants consent to this Motion.

       Plaintiff filed the Motion for Leave to File the Second Amended Complaint on June 23,

2021. Plaintiff consented to Defendants’ Motion for Extension of Time to File Response; the

Court granted that motion and extended Defendants’ time to respond to July 21, 2021. ECF No.

38. Defendants filed their response on that date. ECF No. 39. Plaintiff’s Reply is due on July 28,

2021, and Plaintiff requests a 7-day extension to August 4, 2021.

       Good cause supports granting an extension. Defendants’ response raised numerous legal

and factual issues and included ten attachments. Plaintiff’s counsel also has several upcoming

deadlines in other cases, including an opposition to a motion for summary judgment in a suit

between similar parties in Montgomery County Circuit Court. No other deadlines would be

impacted by the requested extension, and Defendants consent.




                                              -1-
          Case 1:18-cv-01995-APM Document 40 Filed 07/23/21 Page 2 of 2




Dated: July 23, 2021                         Respectfully submitted,

                                             AEGIS LAW GROUP LLP

                                     By:     /s/ Branden Lewiston
                                             Michael K. Ross (D.C. Bar No. 458573)
                                             Rachel M. Mueller (D.C. Bar No. 1033847)
                                             Branden Lewiston (D.C. Bar No. 252550)
                                             801 Pennsylvania Ave., N.W. – Ste. 740
                                             Washington, DC 20004
                                             Tel: (202) 737-3373
                                             blewiston@aegislawgroup.com

                                             Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2021, Plaintiff’s Motion was served via the Court’s

CM/ECF system in the above-captioned case upon all counsel of record registered through that

system.

                                                    /s/ Branden Lewiston




                                              -2-
